DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 03/08/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement (IDS) filed on 3/8/2021 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Invention I (claims 1-6) in the reply filed on 11/23/21 is acknowledged.
6.	This application is in condition for allowance except for the presence of claims 7-16 directed to Invention II non-elected without traverse.  Accordingly, claims 7-16 have been cancelled.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 7-16.
Allowable Subject Matter
8.    Claims 1-6 are allowed.
9.    The following is an examiner’s statement of reasons for allowance: A closely related art, CN107533963, JP2014065952 and CN107680936 to Ueno, Satoshi and Sedon respectively, discloses a semiconductor substrate comprising: a substrate having a first substrate surface, the substrate having a first outer diameter; a metal layer provided on the first substrate surface, the metal layer having a second outer diameter smaller than the first outer diameter; and first and second adhesive tapes. However, independent claim 1 also requires, inter alia, a first adhesive tapes having a ring shape, the ring shape having a third outer diameter smaller than the first outer diameter and larger than the second outer diameter, the ring shape having a third inner diameter smaller than the second outer diameter, the first adhesive tape having a first base material, the first base material having a first surface and a second surface opposed to the first surface, the first adhesive tape having a first adhesive layer provided on the first surface, the first adhesive tape being attached to the first substrate surface and the metal layer through the first adhesive layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893